      Case 5:20-cv-03664-LHK Document 211 Filed 06/30/21 Page 1 of 12




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP

 2 Diane M. Doolittle (CA Bar No. 142046)       Andrew H. Schapiro (admitted pro hac vice)
   dianedoolittle@quinnemanuel.com              andrewschapiro@quinnemanuel.com
 3 555 Twin Dolphin Drive, 5th Floor            191 N. Wacker Drive, Suite 2700
   Redwood Shores, CA 94065                     Chicago, IL 60606
 4 Telephone: (650) 801-5000                    Telephone: (312) 705-7400
   Facsimile: (650) 801-5100                    Facsimile: (312) 705-7401
 5
   Stephen A. Broome (CA Bar No. 314605)        Josef Ansorge (admitted pro hac vice)
 6 stephenbroome@quinnemanuel.com               josefansorge@quinnemanuel.com
   Viola Trebicka (CA Bar No. 269526)           Carl Spilly (admitted pro hac vice)
 7 violatrebicka@quinnemanuel.com               carlspilly@quinnemanuel.com
   865 S. Figueroa Street, 10th Floor           1300 I. Street, N.W., Suite 900
 8 Los Angeles, CA 90017                        Washington, D.C. 20005
   Telephone: (213) 443-3000                    Telephone: 202-538-8000
 9 Facsimile: (213) 443-3100                    Facsimile: 202-538-8100

10 Jonathan Tse (CA Bar No. 305468)            Jomaire A. Crawford (admitted pro hac vice)
   jonathantse@quinnemanuel.com                jomairecrawford@quinnemanuel.com
11 50 California Street, 22nd Floor            51 Madison Avenue, 22nd Floor
   San Francisco, CA 94111                     New York, NY 10010
12 Telephone: (415) 875-6600                   Telephone: (212) 849-7000
   Facsimile: (415) 875-6700                   Facsimile: (212) 849-7100
13
   Attorneys for Defendant Google LLC
14
   UNITED STATES DISTRICT COURT
15 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
   CHASOM BROWN, WILLIAM BYATT,                  Case No. 5:20-cv-03664-LHK
16 JEREMY         DAVIS,        CHRISTOPHER
   CASTILLO, and MONIQUE TRUJILLO                GOOGLE’S MEMORANDUM OF POINTS
17 individually and on behalf of all similarly   AND AUTHORITIES IN OPPOSITION TO
   situated,                                     MOTION TO COMPEL REGARDING
18                                               DISPUTE P3
                          Plaintiffs,
19
           v.                                    Referral: Hon. Susan van Keulen, USMJ
20 GOOGLE LLC,

21                      Defendant.
22

23

24

25

26

27

28

                                                              Case No. 5:20-cv-03664-LHK-SVK
                           GOOGLE’S OPPOSITION TO MOTION TO COMPEL REGARDING DISPUTE P3
        Case 5:20-cv-03664-LHK Document 211 Filed 06/30/21 Page 2 of 12




 1 I.       INTRODUCTION
 2          This Court has explained that Plaintiffs are not entitled to “carte blanche to all of Google’s
 3 systems.” Dkt. 194-4 (June 2, 2021 Hearing Tr.) 35:13. Yet carte blanche is exactly what Plaintiffs’

 4 motion seeks, demanding that Google produce broad swaths of irrelevant information, products, and

 5 services not at issue in this lawsuit. This case is about Google’s receipt of information when Plaintiffs

 6 used a browser in private browsing mode—while logged out of their Google Accounts—to visit

 7 websites choosing to run Google Analytics or Google Ad Manager services. Plaintiffs’ request for

 8 license to embark on a fishing expedition far beyond the bounds of that subject should be denied.

 9          Plaintiffs seem to be in search not of evidence to demonstrate a well-founded claim, but rather

10 a theory of the case, to be constructed via random, sweeping discovery demands. They initially

11 alleged that Google illegally tracked their private browsing activity through the x-client-data header.

12 See Dkt. 1 ¶¶ 81, 91. But after learning that the x-client-data header is used to test new Chrome

13 features and not even sent from Chrome in private browsing mode, Plaintiffs changed course.

14 Plaintiffs next alleged that Google tracked their activity through “cookies” and “‘fingerprinting’

15 techniques” to create a “cradle-to-grave profile of users.” See Dkt. 136-1 ¶¶ 8, 80, 91, 93. But

16 substantial discovery—documents, data and deposition testimony—has conclusively undermined their

17 “cradle-to-grave” allegations. The record demonstrates that Google has strict anti-fingerprinting

18 policies and cookies do not persist on a browser across private browsing sessions. Their theories

19 having hit a dead-end, Plaintiffs now seek irrelevant and burdensome discovery, eschewing targeted

20 written discovery and instead asking this Court to order Google to (i) produce additional data and

21 identifiers irrelevant to this litigation; (ii) prepare and produce another Rule 30(b)(6) witness on

22 topics for which Dr. Berntson was already prepared and on a further topic designed to relitigate the

23 log preservation dispute; and (iii) provide access to all of Google’s internal systems containing any

24 data concerning the named Plaintiffs. See Dkt. 198-5 at 1–2.

25          The motion to compel should be denied. First, Google has already produced authenticated data

26 and relevant unauthenticated data; this Court should not order Google to produce additional data from

27 irrelevant products or services. As Dr. Glenn Berntson testified, the private browsing data at issue is

28 neither joined across separate private browsing sessions, nor mapped to Plaintiffs’ Google Accounts.

                                                -1-                Case No. 5:20-cv-03664-LHK-SVK
                    GOOGLE’S OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL REGARDING DISPUTE P3
         Case 5:20-cv-03664-LHK Document 211 Filed 06/30/21 Page 3 of 12




 1 See, e.g., Pls. Ex. 5 (Berntson Tr.) 372:8–373:16. Google cannot produce documents that do not exist,

 2 and should not be required to prove a negative. There is no “cradle-to-grave profile” containing the

 3 data at issue. Second, Dr. Berntson was an exceptionally well-prepared and highly knowledgeable

 4 witness whose testimony refuted Plaintiffs’ core allegations about Google’s data practices. Plaintiffs

 5 are not entitled to a repeat simply because they do not like his sworn testimony. Third, Plaintiffs’

 6 demand for direct access to Google’s internal systems—to either take yet another run at theories that

 7 have already been discredited under oath or fish for new ones—has no basis in fact or in law, and

 8 should be rejected.

 9 II.      BACKGROUND
10          The release of personal user data by Google requires that user’s consent. In April 2021, this

11 Court ordered Plaintiffs to submit consent notifications from their Google Account email addresses.

12 Dkt. 133-1 at 3.1 For the eight accounts for which Plaintiffs provided consent notifications, Google

13 timely produced authenticated data consisting of Subscriber information, My Activity data,

14 Supplemental Web and App Activity (“sWAA”) settings, Web and App Activity (“WAA”) settings,

15 Account Activity information, GAIA-keyed Footprints data, and GAIA-keyed-X-Client-Data header,

16 to the extent that such data exists. The production totaled more than 140 documents spanning over

17 1,900 pages.

18          On June 2, the Court ordered Plaintiffs to provide cookie values containing unauthenticated
19 identifiers and ordered Google to produce associated data before Dr. Berntson’s Rule 30(b)(6)

20 deposition. Dkt. 194-4 30:23–31:2. On June 8, this Court requested briefing on the parties’ discovery

21 disputes P32 and P63. Dkt. 191-1 at 2, 3. On June 9, Google produced data associated with the relevant

22 unauthenticated identifiers to Plaintiffs. On June 16, Plaintiffs deposed Dr. Berntson for nearly seven

23
     1
24     Plaintiffs have provided consent notifications for only eight of the 12 Google Accounts they have
     disclosed . One named Plaintiff, Monique Trullijo, has provided no consent notification for any
25   account. Google will not produce account content without the user’s requisite consent.
     2
       P3 relates to Plaintiffs’ RFP 18, which requested “Documents concerning Plaintiffs, including
26   Plaintiffs’ use of Google services, all data collected by Google from and regarding Plaintiffs, and
     Google’s use of all data collected by Google from and regarding Plaintiffs.”
     3
27     P6 relates to Plaintiffs’ RFP 10, which requested “Documents sufficient to identify all alleged class
     members, including all electronic or physical address information associated with alleged class
28   members.”

                                                 -2-                Case No. 5:20-cv-03664-LHK-SVK
                     GOOGLE’S OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL REGARDING DISPUTE P3
       Case 5:20-cv-03664-LHK Document 211 Filed 06/30/21 Page 4 of 12




 1 hours and did not ask him a single question about the unauthenticated data that Google produced. Nor

 2 did Plaintiffs ask Dr. Berntson hardly any questions about the data Google receives while users are in

 3 a private browsing mode. On June 23, Plaintiffs submitted a motion to compel on dispute P3.

 4 Discovery is ongoing—Google produced profile data related to Plaintiffs William Byatt and Chasom

 5 Brown on June 29.

 6 III.     ARGUMENT
 7          A.      Plaintiffs Seek To Compel the Production of Irrelevant Data
 8          Not “all data collected by Google from and regarding Plaintiffs” (Mot. At 3) is relevant to this

 9 litigation. Indeed, the Court stated that discovery “will continue to tie back to the proper definition[ ]

10 of the class.” Dkt. 194-4 35:15–16 (emphasis added). The relevant class here is individuals who (i)

11 use private browsing mode on a browser, and (ii) without logging into their Google Account, and then

12 (iii) visit a website that has chosen to run Google Analytics or Google Ad Manager services. Dkt. 136-

13 1 (SAC) ¶ 192. Plaintiffs’ class definition circumscribes the scope of relevance. Data that Google

14 receives through unrelated services and products, such as Gmail, Youtube, Google Assistant, or

15 Search (www.google.com) is irrelevant. Likewise, data that Google receives from non-browser apps

16 (such as Google Maps for iOS or Android) is irrelevant. The class consists of individuals using a

17 browser on a mobile device or desktop—not other apps. And data that Google receives when a user is

18 logged into their Google Account is irrelevant too. Indeed, Plaintiffs’ counsel explained at the June 2

19 hearing that “Incognito and private [browsing] states are by definition logged out states” (Dkt. 194-4

20 14:10–12), and the Court emphasized that “we’re really focused on the identifiers for unauthenticated

21 data, and that’s really what this is about.” Id. 29:19–21. Google agrees. Because Plaintiffs’ class

22 definition is expressly limited to private browsing users who “were not logged in to their Google

23 account on that device’s browser” (Dkt. 136-1 ¶ 192), Google should not be compelled to produce

24 authenticated data it received when Plaintiffs were logged into their Google Accounts. Nor should

25 Google be required to scour its servers to locate unauthenticated data Google received from services

26 not at issue in this case.

27          Rather than focus on the pertinent identifiers that Google actually uses for unauthenticated

28 data—and for which Google has produced associated data—Plaintiffs expand their demand for all data

                                                 -3-                Case No. 5:20-cv-03664-LHK-SVK
                     GOOGLE’S OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL REGARDING DISPUTE P3
Case 5:20-cv-03664-LHK Document 211 Filed 06/30/21 Page 5 of 12
       Case 5:20-cv-03664-LHK Document 211 Filed 06/30/21 Page 6 of 12




 1 including by granting access to a clean room. The record simply does not support Plaintiffs’ highly

 2 intrusive, blunderbuss request.

 3          Plaintiffs’ additional argument that Google failed to produce data mapped to mobile device

 4 identifiers (Mot. at 3) is a red herring. As Dr. Berntson testified, Google does not map private

 5 browsing data to mobile device identifiers. See, e.g., Berntson Tr. 280:2–5. Plaintiffs disingenuously

 6 tell the Court that Dr. Berntson testified that

 7                                                                                       (Mot. at 6–7), but

 8 fail to mention that Dr. Berntson repeatedly and consistently testified that no such mapping takes

 9 place for browser communications in private browsing mode. See Berntson Tr. 280:2–5 (“Q: Okay. So

10 in what state in incognito does the incognito          get mapped to the device ID? A: It doesn’t.”); id.

11 285:22–286:3 (“[I]f somebody is in incognito mode … we’re not actively mapping to the device ID …

12 at all.”); id. 253:20–254:2 (“For traffic in a browser, whether that browser is on a desktop or a mobile

13 device, we use           for mapping the entries from Google Analytics to Google Ad Manager, and so
14 the          is not used in that case.”) id. 290:17–21 (“If it’s coming from a browser, we use
15

16                .”).
17          Plaintiffs’ further request for data associated with “all authenticated and unauthenticated
18 identifiers Google uses to map and track Plaintiffs” (Mot. at 6) is unduly burdensome. It would require

19 Google to produce irrelevant information to prove a negative, namely that Google does not join the

20 separate private browsing sessions at issue nor map them to Plaintiffs’ Google Accounts. This Court

21 should not compel Google to scour its servers for irrelevant data in an attempt to do so. “Since as a

22 practical matter it is never easy to prove a negative, it is hardly likely that conclusive factual data

23 could ever be assembled.” Elkins v. United States, 364 U.S. 206, 218 (1960). See Reece v. Basi, 2014

24 WL 2565986 at *5 (E.D. Cal. June 6, 2014) (where plaintiff’s request for production would require

25 the defendant to prove a negative, the court stated, “discovery cannot be compelled with respect to

26 these requests as framed”); OMG Fid. Inc. v. Sirius Technology, Inc., 2007 WL 1994230 at *1 (N.D.

27 Cal. July 5, 2007) (finding that it would be inappropriate to allow trade secret plaintiffs to make

28 competitors prove a negative through discovery). The burden is particularly acute here because

                                                 -5-                Case No. 5:20-cv-03664-LHK-SVK
                     GOOGLE’S OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL REGARDING DISPUTE P3
Case 5:20-cv-03664-LHK Document 211 Filed 06/30/21 Page 7 of 12
       Case 5:20-cv-03664-LHK Document 211 Filed 06/30/21 Page 8 of 12




 1 Court’s prior ruling on Google’s Motion for a Protective Order concerning the log preservation

 2 dispute. See Calhoun v. Google LLC, Case No. 20-cv-05146-LHK (SVK) (N.D. Cal.), Dkt. 173-1

 3 (“Google need not suspend its standard retention periods applicable to data logs”); id. Dkt. 192-1 at 1

 4 (preservation of potential class members’ data “not relevant in light of the Court’s ruling in Dkt. 173-

 5 1”). Topic 5 also amounts to improper discovery on discovery and implicates the attorney-client and

 6 work product privileges. See Ex. 1 at 7-8.

 7          By contrast, Dr. Berntson was prepared to, and did, provide testimony about “general retention

 8 practices and protocols” of relevant data, about which the Court permitted Plaintiffs to ask. Dkt. 194-4

 9 55:5–6. Dr. Berntson prepared for and provided testimony on Topic 4 (“Google’s retention policies

10 and practices for the logs, databases, storage systems, and data structures”), related to the relevant

11 Analytics and Ad Manager data at issue. See Berntson Tr. 362:24–369:9.

12          Second, that Google did not prepare Dr. Berntson on data practices “other than those” that

13 relate to Analytics and Ad Manager was not something that Plaintiffs learned for the first time in the

14 deposition—Google’s objections to Plaintiffs’ 30(b)(6) notice, served two weeks before the

15 deposition, made clear that Google would produce a corporate witness on Topics 1-4 and 6-7 only “for

16 data received through Google Analytics or Google Ad Manager,” and for Topic 11 only for “how

17 Google logs and stores data generated by . . . Google Ad Manager and Google Analytics.” See Ex. 1 at

18 5–13. This was entirely appropriate given Plaintiffs’ class definition and the data flow at issue, and

19 Plaintiffs did not complain until they filed this Motion.

20          Third, Plaintiffs’ contention that Dr. Berntson was not prepared to testify “about

21             in Dremel” is similarly meritless. None of Plaintiffs’ Topics specifically addressed the

22 Dremel tool, and not every aspect of the tool is relevant in this case, as Dr. Berntson’s testimony

23 makes clear.

24          In support of their argument that aspects of Dremel that Dr. Berntson did not specifically

25 address are relevant, Plaintiffs submit the Declaration of John Yanchunis—a lawyer for Plaintiffs (and

26 not the lawyer who took Mr. Berntson’s deposition)—that purports to offer unsupported lay testimony

27 about Google’s technical abilities to “query data” in its systems. The Yanchunis Declaration contains

28 significant inaccuracies about specific exhibits and Dr. Berntson’s ability to provide testimony. Mr.

                                                -7-                Case No. 5:20-cv-03664-LHK-SVK
                    GOOGLE’S OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL REGARDING DISPUTE P3
Case 5:20-cv-03664-LHK Document 211 Filed 06/30/21 Page 9 of 12
      Case 5:20-cv-03664-LHK Document 211 Filed 06/30/21 Page 10 of 12




 1 systems, including identifying logs that contain private browsing information (Topic 1), Google’s

 2 ability to search for private browsing information (Topic 2), how identifiers are created (Topic 6), and

 3 how data generated by Google’s provision of products and services is logged, stored, and structured

 4 (Topic 11). Dr. Berntson did the work. He was plainly knowledgeable about, and prepared to provide

 5 testimony on, the topics for which he was designated. Plaintiffs have no basis to argue otherwise. See,

 6 e.g., United States v. HVI Cat Canyon, Inc., 2016 WL 11683593, at *8–11 (C.D. Cal. Oct. 26, 2016)

 7 (recognizing that “[i]t is simply impractical to expect Rule 30(b)(6) witnesses to know the intimate

 8 details of everything”).

 9          C.      The Proposed Clean Room Is Not Proportional to the Litigation
10          Plaintiffs request “unencumbered access” to a clean room to test theories on “mapping and

11 tracking technologies” that have already been discredited by Google’s sworn testimony. The request is

12 beyond the pale. Granting Plaintiffs carte blanche access to a clean room in the hope that they find

13 something different from what has been explained to them under oath already is the exact type of

14 fishing expedition the Federal Rules of Civil Procedure are designed to prohibit. See, e.g., Gilead

15 Sciences, Inc. v. Merck & Co., Inc., 2016 WL 146574 at *1 (N.D. Cal. Jan. 13, 2016) (following the

16 2015 amendments to the Federal Rules, “[n]o longer is it good enough to hope that the information

17 sought might lead to the discovery of admissible evidence . . . [and] a party seeking discovery of

18 relevant, non-privileged information must show, before anything else, that the discovery sought is

19 proportional to the needs of the case.”).

20          Unsurprisingly, Plaintiffs’ motion identifies no authority supporting their request. Plaintiffs

21 cite Elan Microelectronics Corp. v. Apple, Inc. for the proposition that this Court previously

22 “requir[ed] Apple to allow plaintiffs’ expert to inspect an internal tool.” 2011 WL 2293224 at *3

23 (N.D. Cal. June 8, 2011); Mot. 5. But in Elan, the “only real dispute before the Court” was whether

24 inspection of the software tool should be video recorded—the Court specifically noted that neither

25 party “dispute[d] that Apple’s tool was discoverable,” see id., which is wholly distinguishable from

26 the current dispute in which Google contends the inspection Plaintiffs seek is neither relevant,

27 proportional, nor warranted based on existing discovery.

28

                                                -9-                Case No. 5:20-cv-03664-LHK-SVK
                    GOOGLE’S OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL REGARDING DISPUTE P3
         Case 5:20-cv-03664-LHK Document 211 Filed 06/30/21 Page 11 of 12




 1           Likewise, Plaintiffs’ reliance on S. Peninsula Hosp., Inc. v. Xerox State Healthcare, LLC is

 2 misplaced. 2019 WL 1873297 at *6 (D. Alaska Feb. 5, 2019). There, the Court allowed a plaintiff

 3 access to a database maintained by the defendant, but only after the defendant had “objected to

 4 producing structured data or to performing queries of [the database] because of the time burden.” Id.

 5 at *6-7. The Court explained that the defendant “ha[d] declined to provide any materials as to

 6 Plaintiffs’ class action claims, which [was] essentially going to defeat class certification in advance.”

 7 Id. at *7 (citation omitted). That is not remotely the situation here. Here, Plaintiffs admit they

 8 provided “cookie values from their private browsing sessions to Google” and Google then ran

 9 searches and produced information to Plaintiffs based on those values. Mot. at 10.6 That Plaintiffs

10 were not satisfied with the substance of the information they received does not mean Google’s

11 production is deficient. Indeed, Plaintiffs’ own motion explains that “Google has very recently made

12 voluminous productions … totaling approximately 91,750 pages of documents.” Mot. at 1 n.1

13 (emphasis added).7 Nor does it warrant “unencumbered access” to Google’s proprietary and

14 commercially sensitive “technologies,” “tools,” and “data,” in hopes of finding something to support

15 their unfounded allegations that Google maps private browsing sessions to create “cradle-to-grave

16 profiles.”8

17           Finally, to the extent there is any remaining need to test any theory, Plaintiffs admit there are
18 “less-drastic means” of obtaining this discovery, which the parties are already employing. Mot. at 9.

19 IV.       CONCLUSION
20           Google asks the Court to deny Plaintiffs’ motion to compel.

21
     6
     See also Berger v. Home Depot USA, Inc., 2011 WL 13224880, at *7 (C.D. Cal. Feb. 23, 2011)
22 (denying request for “direct access to defendant’s integrated computer network, including information
   that is confidential, proprietary, and irrelevant to the instant action” because plaintiff failed to show
23 prior “inadequate discovery” or “need for additional discovery of defendant’s computer system.”)
   (citation omitted).
24 7 Plaintiffs’ suggestion that the Protective Order provides all of the necessary “safeguards against
   dissemination” of Google’s proprietary information conflicts with a case they cite in the very same
25 paragraph. Mot. at 10. In In re Google Litigation, for instance, the Court specifically noted “the
   potential harm from the disclosure of a firm’s proprietary source code, even with the safeguards
26 offered by a protective order.” 2011 WL 286173, at *5 (N.D. Cal. Jan. 27, 2011).
   8
     Plaintiffs’ request to run searches for myriad unauthenticated identifiers (including IP addresses,
27 which are often shared by multiple users using the same internet connection) would also pose a
   serious risk of exposure of user data without consent, which would be a clear violation of the Stored
28 Communications Act. See 18 U.S.C. § 2702(a)(1).

                                                 -10-               Case No. 5:20-cv-03664-LHK-SVK
                     GOOGLE’S OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL REGARDING DISPUTE P3
     Case 5:20-cv-03664-LHK Document 211 Filed 06/30/21 Page 12 of 12




 1 DATED: June 30, 2021                        QUINN EMANUEL URQUHART &
                                                      SULLIVAN, LLP
 2
                                       By    /s/ Andrew H. Schapiro
 3                                           Andrew H. Schapiro (admitted pro hac vice)
                                             andrewschapiro@quinnemanuel.com
 4                                           191 N. Wacker Drive, Suite 2700
                                             Chicago, IL 60606
 5                                           Telephone: (312) 705-7400
                                             Facsimile: (312) 705-7401
 6
                                             Stephen A. Broome (CA Bar No. 314605)
 7                                           stephenbroome@quinnemanuel.com
                                             Viola Trebicka (CA Bar No. 269526)
 8                                           violatrebicka@quinnemanuel.com
                                             865 S. Figueroa Street, 10th Floor
 9                                           Los Angeles, CA 90017
                                             Telephone: (213) 443-3000
10                                           Facsimile: (213) 443-3100
11                                           Josef Ansorge (admitted pro hac vice)
                                             josefansorge@quinnemanuel.com
12                                           Carl Spilly (admitted pro hac vice)
                                             carlspilly@quinnemanuel.com
13                                           1300 I. Street, N.W., Suite 900
                                             Washington, D.C. 20005
14                                           Telephone: 202-538-8000
                                             Facsimile: 202-538-8100
15
                                             Jomaire A. Crawford (admitted pro hac vice)
16                                           jomairecrawford@quinnemanuel.com
                                             51 Madison Avenue, 22nd Floor
17                                           New York, NY 10010
                                             Telephone: (212) 849-7000
18                                           Facsimile: (212) 849-7100
19                                           Jonathan Tse (CA Bar No. 305468)
                                             jonathantse@quinnemanuel.com
20                                           50 California Street, 22nd Floor
                                             San Francisco, CA 94111
21                                           Telephone: (415) 875-6600
                                             Facsimile: (415) 875-6700
22
                                             Attorneys for Defendant Google LLC
23

24

25

26

27

28

                                            -11-               Case No. 5:20-cv-03664-LHK-SVK
                GOOGLE’S OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL REGARDING DISPUTE P3
